 
Exhibit 10.5
  
March 23, 2010


Ener1, Inc.
1540 Broadway, Suite 25C
New York, NY 10036


Attention:  Charles Gassenheimer
Chief Executive Officer


Engagement Letter


Dear Mr. Gassenheimer:


This confirms our understanding that Ener1, Inc. (the “Company”) has engaged
Credit Suisse Securities (USA) LLC (“Credit Suisse”) to advise the Company with
structuring one or more Private Placements (as defined herein) of equity,
equity-linked or debt securities of the Company (the “Securities”).
 
Section 1.     Private Placement; Services
 
Credit Suisse’s services under this agreement consist of advising the Company in
structuring and completing one or more proposed Private Placements.  “Private
Placement” means an offer and sale of Securities made to one or both of the
potential purchasers described on Annex B hereto (each, a “Purchaser”) pursuant
to exemptions from the registration requirements under Section 4(2) and
Regulation S under the Securities Act of 1933, as amended (the “Act”). As used
herein, the terms “offer” and “sale” have the meanings specified in Section 2(3)
of the Act. As adviser, Credit Suisse will provide advice on the Securities to
be sold; provided, however, that in no event shall Credit Suisse be obligated to
purchase the Securities for its own account or for the account of its customers.
 
Section 2.            Compensation
 
As compensation for our services hereunder, the Company agrees to pay Credit
Suisse an advisory fee (the “Advisory Fee”) equal to $300,000 on the first date
on which the closing of a Private Placement (a “Closing”) occurs.
 
Section 3.            Expenses; Payments
 
In addition to the compensation payable pursuant to Section 2, the Company
agrees to reimburse Credit Suisse promptly upon request for expenses resulting
from or arising out of this engagement, whether or not any Private Placement is
consummated or any Securities sold, including the fees and expenses of its legal
counsel and of any other advisor retained by Credit Suisse (it being understood
that the retention of any such advisor, other than legal counsel, will be made
with the prior approval of the Company, which approval will not be unreasonably
withheld or delayed).
 
All fees and expenses payable under this agreement are payable in U.S. dollars
in immediately available funds.  All fees, expenses and other payments under
this agreement shall be paid without giving effect to any withholding or
deduction of any tax or similar governmental assessment.
 
 
 

--------------------------------------------------------------------------------

 

Section 4.            Information
 
In connection with Credit Suisse’s engagement, the Company will furnish to, or
cause to be furnished to, Credit Suisse all information concerning the Company
requested by Credit Suisse and will provide Credit Suisse with access to
officers, directors, employees, accountants, counsel and other representatives
(collectively, the “Representatives”) of the Company as may be requested by
Credit Suisse.  In performing our services hereunder, Credit Suisse shall be
entitled to rely without investigation upon all available information, including
information supplied to us by or on behalf of the Company or its Representatives
and shall not be responsible for the accuracy or completeness of, or have any
obligation to verify, the same or conduct any appraisal of assets or
liabilities.
 
Credit Suisse's undertakings under this agreement are subject to its continued
satisfaction with the results of our ongoing review of the Company's business
and affairs.
 
No advice rendered by Credit Suisse, whether formal or informal, may be
disclosed to third parties, in whole or in part, or summarized, excerpted from
or otherwise referred to, without our prior written consent, other than the
disclosure of such advice to the Company’s employees, representatives and agents
with a need to know such information.  In addition, neither Credit Suisse nor
the terms of this engagement may be otherwise referred to without Credit
Suisse’s prior written consent.  The obligations of the Company pursuant to this
paragraph shall survive any expiration or termination of this agreement or
Credit Suisse’s engagement hereunder.  Notwithstanding anything to the contrary
contained in this agreement, the Company (and each employee, representative or
other agent of the Company) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of any Private
Placement and all materials of any kind (including opinions or other tax
analyses) that are provided to the Company relating to such tax treatment and
structure.
 
Section 5.            Covenants of the Company
 
In connection with all offers and sales of the Securities, the Company covenants
that it:
 
a. 
will not offer or sell the Securities by means of any form of general
solicitation or general advertising;

 
b. 
will not offer or sell the Securities to any person who is not an “accredited
investor” as defined in Rule 501 under the Act;

 
c. 
will exercise reasonable care to ensure that any Purchasers of the Securities
are not underwriters within the meaning of Section 2(11) of the Act and, without
limiting the foregoing, that such purchases will comply with Rule 502(d) under
the Act;

 
d. 
has not taken any action, directly or indirectly, including making any offer or
sale of Securities (or a similar class as the Securities) that would cause any
Private Placement contemplated hereby to fail to be entitled to the exemption
from the registration requirements of the Act (other than offers or sales of
securities under an employee benefit plan as defined in Rule 405 under the Act);

 
e. 
will comply with the federal securities laws, the securities laws of any state
within the United States and any other jurisdictions identified by Credit Suisse
to permit the offer and sale of the Securities in such jurisdictions, including
making applicable filings and or notices such as Form D pursuant to the
requirements of Regulation D of the Act; provided, however, that the Company
will not make any such filings or notices without giving Credit Suisse
reasonable notice thereof and an opportunity to review;

 
f. 
will cause to be furnished to Credit Suisse at each Closing: (i)  copies
(addressed to Credit Suisse, if requested) of such agreements, opinions,
certificates and other documents (including accountant’s letters) and (ii)
opinions of Company’s outside and internal counsel that are delivered to
Purchasers (addressed to Credit Suisse, if requested), including an opinion
stating that the placement of Securities was exempt from registration under the
Act;

 
 
1

--------------------------------------------------------------------------------

 

g. 
shall be deemed to make all the representations and warranties to Credit Suisse
that the Company has made to the Purchasers in any purchase agreement or other
document; and

 
h. 
acknowledges and understands that it will not communicate in any manner, either
through the media, or through the broad dissemination of electronic or hard copy
information or materials that could be deemed to violate any laws pertaining to
publicity associated with any Private Placement.

 
Section 6.            Indemnification
 
Since Credit Suisse will be acting on behalf of the Company in connection with
this engagement, the Company and Credit Suisse agree to the indemnity provisions
and other matters set forth in Annex A, which is incorporated by reference into
this agreement and is an integral part hereof. The obligations of the Company
pursuant to Annex A shall survive any expiration or termination of this
agreement or Credit Suisse’s engagement hereunder.
 
Section 7.            Additional Business
 
If at any time on or before March 23, 2011, (the “Anniversary”), the Company
considers any issuance and sale of securities to the public (including for such
purpose SEC-registered, Rule 144A or Regulation S sale of securities of the
Company), and the Company determines in its sole discretion to engage an agent,
underwriter, initial purchaser, financial advisor or person acting in a similar
capacity with respect to any such transaction, the Company agrees to offer
Credit Suisse the right to the exclusive sole lead roles in connection
therewith, such as sole lead agent, arranger, bookrunning managing underwriter,
initial purchaser or placement agent and with at least 60% of the fees,
discounts or other economics. The Company further agrees that customary fees
will be paid for the services provided in connection with any such transactions
and that such engagements will involve the execution of standard Credit Suisse
form agreements.  The Company agrees that, regardless of whether or not Credit
Suisse is engaged in any capacity contemplated by this Section 7, the Company
will pay to Credit Suisse aggregate fees of not less than $1.8 million on or
before September 23, 2011 (the “Guaranteed Fee” and, together with the Advisory
Fee, the “Fees”), which amount will be offset against any fees actually earned
by Credit Suisse (but specifically excluding the Advisory Fee) acting in any
such or any similar capacity.
 
Section 8.            Termination
 
Credit Suisse’s engagement hereunder may be terminated at any time by either
Credit Suisse or the Company, upon ten days’ prior written notice thereof to the
other party.  No termination of Credit Suisse’s engagement hereunder shall
affect (i) the Company’s obligation to pay any Fees earned or accrued prior to
any such termination and the Advisory Fee upon any Closing or to reimburse
Credit Suisse for expenses accrued prior to such termination as provided for
herein, (ii) the Company’s obligations under Annex A or (iii) the provisions of
Sections 5, 6 or 7 of this Agreement.
 
Section 9.            Miscellaneous
 
In connection with this engagement, one or more affiliates of Credit Suisse may
perform a portion of the services to be provided hereunder and, to the extent
requested by Credit Suisse, the Company will pay a portion of the fees payable
to Credit Suisse hereunder to such affiliate(s) as long as such affiliate(s)
is/are registered with the SEC as a broker-dealer or are exempt from such
registration.
 
The Company acknowledges and agrees that Credit Suisse has been retained solely
to act as its advisor in connection with one or more Private Placements and that
no fiduciary relationship between the Company and Credit Suisse has been created
in respect of any transaction contemplated by this engagement or Credit Suisse’s
engagement hereunder, regardless of whether Credit Suisse has advised or is
advising the Company on other matters. In connection with this engagement,
Credit Suisse is acting as an independent contractor, with obligations owing
solely to the Company and not in any other capacity.
 
 
2

--------------------------------------------------------------------------------

 

The Company agrees that Credit Suisse and/or one of its affiliates may purchase
a portion of the Securities on the same terms and conditions as the other
investors participating in any Private Placement. The Company hereby agrees to
waive all conflicts of interest, if any, that Credit Suisse may have in
connection with its engagement hereunder and any purchase of Securities.
 
The Company acknowledges that Credit Suisse is part of the Credit Suisse Group
(the "CS Group"), a worldwide group of companies that is involved in a wide
range of banking, investment banking, private banking, private equity, asset
management and other investment and financial businesses and services, both for
their own account and for the accounts of clients and customers. Credit Suisse
and the other members of the CS Group provide a full range of securities
services, including securities trading and brokerage activities.  Credit Suisse
and the other members of the CS Group may acquire, hold or sell, for their own
accounts and the accounts of customers, equity, debt and other securities and
financial instruments (including bank loans and other obligations) of the
Company and any other company that may be involved in the transactions and other
matters contemplated by this agreement, as well as provide investment banking
and other financial services to such companies.  Credit Suisse and the other
members of the CS Group may have interests, or be engaged in a broad range of
transactions involving interests, that differ from those of the Company.  The
Company acknowledges and agrees that no member of the CS Group has any
obligation to disclose such interests or transactions (or information relating
thereto) to the Company and that Credit Suisse’s agreement to provide services
to the Company hereunder will not require any other business or member of the CS
Group to restrict its activities in any way or require the CS Group to provide
the Company with any information whatsoever about, or derived from, those
activities. Credit Suisse and the other members of the CS Group and certain of
their respective employees, including members of the team performing this
engagement, as well as certain private equity funds associated or affiliated
with the CS Group in which they may have financial interests, may from
time-to-time acquire, hold or make direct or indirect investments in or
otherwise finance a wide variety of companies, including parties with a
potential direct or indirect interest in any transaction to which this
engagement relates.  The CS Group has adopted policies and procedures designed
to preserve the independence of its research analysts whose views may differ
from those of the CS Group's investment banking department. Neither Credit
Suisse nor any other member of the CS Group shall be liable to account to the
Company for, or (to the extent permitted by law) disclose to the Company, any
charges or other remuneration made or received by it.
 
The Company acknowledges that Credit Suisse may, at its option and expense, and
no earlier than the first to occur of (i) the closing of definitive agreements
regarding any Private Placement or (ii) the public announcement of any Private
Placement, place announcements and advertisements or otherwise publicize such
Private Placement (which may include the reproduction of the Company’s logo and
a hyperlink to the Company’s website on Credit Suisse’s website) and in such
financial and other newspapers and journals as it may choose, stating that
Credit Suisse has acted as advisor to the Company in connection with such
Private Placement.
 
The Company understands that Credit Suisse is not undertaking to provide any
legal, accounting or tax advice in connection with this agreement.  Credit
Suisse shall not be responsible for the underlying business decision of the
Company to effect a transaction contemplated by this engagement or for the
advice or services provided by any of the Company’s other advisors or
contractors.
 
Except as otherwise required or requested by law or judicial or regulatory
authority, all non-public information concerning the Company that is given to
Credit Suisse by the Company or its Representatives in connection with this
engagement and not otherwise available to Credit Suisse will be used solely in
the course of the performance of our services hereunder and will be treated
confidentially by us for so long as it remains non-public.
 
 
3

--------------------------------------------------------------------------------

 

This agreement shall be binding upon and inure to the benefit of the Company,
Credit Suisse and their respective successors and permitted assigns.  This
agreement may not be modified, and no provision hereof may be waived, except
pursuant to a written document executed by both parties.  Neither party hereto
may assign this agreement or any rights or obligations hereunder without the
prior written consent of the other party.  Except as contemplated by Annex A,
this agreement is not intended to confer rights upon any persons not a party
hereto (including security holders, employees or creditors of the
Company).  This agreement constitutes the entire agreement between the parties
and supersedes all prior agreements, both written and oral, with respect to the
subject matter hereof.  If any term, provision, covenant or restriction herein
(including Annex A) is held by a court of competent jurisdiction to be invalid,
void or unenforceable or against public policy, the remainder of the terms,
provisions and restrictions contained herein shall remain in full force and
effect and shall in no way be modified or invalidated.
 
All aspects of the relationship created by this agreement or the engagement
hereunder, any other agreements relating to the engagement hereunder and all
claims or causes of action (whether in contract, tort or otherwise) that may be
based upon, arise out of or relate to this agreement or the engagement hereunder
shall be governed by and construed in accordance with the laws of the State of
New York, applicable to contracts made and to be performed therein and, in
connection therewith, the parties hereto consent to the exclusive jurisdiction
of the Supreme Court of the State of New York or the United States District
Court for the Southern District of New York, in each case sitting in New York
County and agrees to venue in such courts.  Notwithstanding the foregoing,
solely for purposes of enforcing the Company’s obligations under Annex A, the
Company consents to personal jurisdiction, service and venue in any court
proceeding in which any claim or cause of action relating to or arising our of
this agreement or the engagement hereunder is brought by or against any
Indemnified Person.  CREDIT SUISSE AND THE COMPANY EACH HEREBY AGREES TO WAIVE
ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM, COUNTER CLAIM OR ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ENGAGEMENT HEREUNDER.

 
4

--------------------------------------------------------------------------------

 

We are delighted to accept this engagement and look forward to working with you
on this assignment.  Please confirm your agreement with the foregoing by signing
and returning to us the enclosed copy of this agreement.



Very truly yours,  
CREDIT SUISSE SECURITIES (USA) LLC
 
By:
     
Name:
 
Title:



[Signature page to the Engagement Letter]


 
5

--------------------------------------------------------------------------------

 


Accepted and agreed to as of the date first written above:


ENER1, INC.
 
By:
   
Name:
 
Title:

 
[Signature page to the Engagement Letter]
 
 
6

--------------------------------------------------------------------------------

 

ANNEX A
 
In further consideration of the agreements contained in our engagement letter
(the “engagement”), Ener1, Inc. (the “Company”) agrees to indemnify and hold
harmless Credit Suisse Securities (USA) LLC (“Credit Suisse”), its affiliates,
the respective members, directors, officers, partners, agents and employees of
Credit Suisse and its affiliates, and any person controlling Credit Suisse or
any of its affiliates (collectively, “Indemnified Persons”) from and against,
and the Company agrees that no Indemnified Person shall have any liability to
the Company or its owners, parents, affiliates, security holders or creditors
for, any losses, claims, damages or liabilities (including actions or
proceedings in respect thereof) (collectively, “Liabilities”) (A) related to or
arising out of (i) the Company’s actions or failures to act (including
statements or omissions made or information provided by the Company or its
agents), (ii) actions or failures to act by an Indemnified Person with the
Company’s consent or in reliance on the Company’s actions or failures to act,
(iii) or based upon any untrue statement or any alleged untrue statement of any
material fact contained in any written communication provided by or on behalf of
the Company to any actual or prospective purchaser of the Securities, or related
to, arising out of or based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or (B) otherwise related to or arising out of the engagement,
Credit Suisse’s performance thereof or any other services Credit Suisse is asked
to provide to the Company (in each case, including related activities prior to
the date hereof), except that this Clause (B) shall not apply to any Liabilities
to the extent that they are finally determined by a court of competent
jurisdiction to have resulted primarily from the bad faith or gross negligence
of such Indemnified Person.  If such indemnification is for any reason not
available or insufficient to hold an Indemnified Person harmless (other than
pursuant to the immediately preceding sentence), the Company agrees to
contribute to the Liabilities involved in such proportion as is appropriate to
reflect the relative benefits received by the Company, on the one hand, and by
Credit Suisse, on the other hand, with respect to the engagement or, if such
allocation is determined by a court of competent jurisdiction to be unavailable,
in such proportion as is appropriate to reflect other equitable considerations
such as the relative fault of the Company on the one hand and of Credit Suisse
on the other hand; provided, however, that, to the extent permitted by
applicable law, the Indemnified Persons shall not be responsible for expenses
and Liabilities which in the aggregate are in excess of the amount of all fees
actually received by Credit Suisse from the Company in connection with the
engagement.  Relative benefits to the Company, on the one hand, and Credit
Suisse, on the other hand, with respect to the engagement shall be deemed to be
in the same proportion as (i) the total value received or proposed to be
received by the Company pursuant to the engagement, as the case may be, whether
or not consummated, contemplated by the engagement, bears to (ii) all fees
actually received by Credit Suisse in connection with the engagement. Relative
fault shall be determined, in the case of Liabilities arising out of or based on
any untrue statement or any alleged untrue statement of a material fact or
omission or alleged omission to state a material fact, by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company to Credit Suisse and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act of
1933, as amended) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Company will not permit any
settlement or compromise to include, or consent to the entry of any judgment
that includes, a statement as to, or an admission of, fault, culpability or a
failure to act by or on behalf of an Indemnified Person, without such
Indemnified Person’s prior written consent. If any Indemnified Person becomes
involved in any capacity in any action, claim, suit, investigation or
proceeding, actual or threatened, brought by or against any person, including
stockholders of the Company, in connection with or as a result of the engagement
or any matter referred to in the engagement, and assuming such Indemnified
Person is entitled to indemnification hereunder pursuant to the terms hereof,
the Company also agrees to reimburse such Indemnified Persons for their expenses
(including, without limitation, reasonable legal fees and other costs and
expenses incurred in connection with investigating, preparing for and responding
to third party subpoenas or enforcing the engagement) as such expenses are
incurred.  Any amounts received pursuant to this indemnity (including any
amounts representing the reimbursement of costs or expenses) by an Indemnified
Person who is subsequently held by a court of competent jurisdiction not to be
entitled to be indemnified hereunder shall be promptly returned to the Company.
No Indemnified Person shall settle or agree to settle any action to which it is
a party and as to which it seek indemnification hereunder without the Company’s
prior written consent. The Company’s obligations pursuant to this Annex A shall
inure to the benefit of any successors, assigns, heirs and personal
representatives of each Indemnified Person and are in addition to any rights
that each Indemnified Person may have at common law or otherwise.
 
 
 

--------------------------------------------------------------------------------

 